Title: From George Washington to William Livingston, 24 November 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters [Whitemarsh, Pa.] 24th Novemr 1777

I am honored with yours of the 22d. It gives me great pleasure to find that your Legislature have undertaken to procure a Quantity of Blankets and other Cloathing, by Civil Authority, which mode ought ever to be adopted instead of the Military. I have given orders to have all the Officers, who were vested with powers to collect these Articles, immediately recalled, except Colo. Forman, for whom you have a letter to that purpose.
I highly approve of the Measures you are taking to put a stop to the illicit Correspondence that is carrying on between the Inhabitants upon the Sound and New York. I am with great Respect Yr Excellency’s most obt

Go: Washington

